Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  162544 & (3)(11)                                                                                           Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  SHAMARA KALEA BOINES,                                                                                 Elizabeth M. Welch,
          Plaintiff,                                                                                                  Justices

  v                                                                 SC: 162544
  BOARD OF LAW EXAMINERS,
           Defendant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The complaint for superintending control is considered, and relief is DENIED, because
  the Court is not persuaded that it should grant the requested relief. The motion in limine
  is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 30, 2021
         t0322
                                                                               Clerk